 Case 4:16-cv-01670 Document 383 Filed on 03/31/21 in TXSD Page 1 of 11




                  UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION

  DHI Group, Inc., et al.,
                      Plaintiffs,

         vs.                                Civil Action No. 16-1670

  David W. Kent, Jr., et al.,
                       Defendants.


               Oilpro and David W. Kent, Jr.’s Objections to
                      Plaintiffs’ Proposed Judgment
   Defendants appreciate the Court allowing and considering additional
briefing on the vital legal issues raised by Plaintiffs’ proposed judgment.
Given Mr. Kent’s deteriorating health, it is personally very important to him
and his family that these matters are resolved now, rather than on appeal.
   The Court should enter judgment that Plaintiffs take nothing. After
assuring the jury that there was no chance of a double recovery in the case,
Plaintiffs now seek a triple recovery. Plaintiffs’ arguments—most of which
have been made for the first time within the past 24 hours—are meritless:
      • David Kent’s October 2017 restitution payment
        compensated for the same injury as the damages awarded by
        the Jury and therefore offsets the full damages amount.

      • The one-satisfaction applies when there is one injury,
        regardless of the causes of action asserted.

      • Any award of attorneys’ fees is premature but Plaintiffs will
        not be entitled to any fees under RICO because the jury
        found they suffered no injury to their business or property.




                                    -1-
 Case 4:16-cv-01670 Document 383 Filed on 03/31/21 in TXSD Page 2 of 11




A. David Kent’s restitution payment offsets all damages in the Jury’s
   verdict.
   In October 2017, David Kent paid $3,292,800 in restitution to “the victim
of the offense charged in Count One” in the criminal case against him:




Docket No. 381-2 at 1. “Website-1” as described in Count One is, of course,
www.rigzone.com,     which    was    owned     by   “Company-1”:     Plaintiff
RIGZONE.COM, Inc. When David Kent paid restitution, that payment was
intended to compensate the “victim” of the CFAA violation: Rigzone. Exhibit
1 (Declaration of Dan Cogdell). To the extent there is any ambiguity as to
who that is, it was created by Plaintiffs, who are now seizing on it in an
attempt to recover multiple times for the same injury.
   Prior to David Kent’s sentencing, a victim statement was submitted on
behalf of both Rigzone and DHI. Brian Campbell submitted the statement as



                                 -2-
 Case 4:16-cv-01670 Document 383 Filed on 03/31/21 in TXSD Page 3 of 11




General Counsel and Vice President of Business and Legal Affairs for both
entities, and he defined the two entities together as “DHI”.




Exhibit 2. Pursuant to the restitution order and final judgment in the criminal
case, the restitution was submitted to the government and then distributed
according to the orders. The final judgment found a “total loss” of $3,292,800
and ordered David Kent to pay that amount in full. The orders directed the
payment to DHI Group, Inc., to Brian Campbell’s attention:




Exhibit 3 at 6. Of course, Brian Campbell told the Court and DOJ that he was
acting as general counsel for both DHI and Rigzone.




                                  -3-
 Case 4:16-cv-01670 Document 383 Filed on 03/31/21 in TXSD Page 4 of 11




   Plaintiffs’ contention that the restitution payment only applied to DHI’s
losses (and not Rigzone’s) is disingenuous. In submissions to both the Court
and DOJ, Plaintiffs’ representatives stated that they were acting on behalf of
both entities. In the summer of 2014, for example, the DOJ requested
information regarding the “loss or harm sustained by Rigzone” and counsel
responded on behalf of both DHI and Rigzone:




Exhibit 4. And in June 2016, counsel for DHI submitted information
regarding losses on behalf of both entities:




Exhibit 5.
   Plaintiffs’ efforts to blur the lines between DHI and Rigzone continued
through trial. Indeed, during closing argument, Plaintiffs’ counsel conceded
that the only difference between the damages under TUTSA (where the jury


                                  -4-
 Case 4:16-cv-01670 Document 383 Filed on 03/31/21 in TXSD Page 5 of 11




was asked only about Rigzone’s damages) and misappropriation of
confidential information (where the jury was asked to determine Plaintiffs’
damages), was “a little twist” involving a date limitation. (3/25/2021 Trial
Transcript [Rough] at 82:01 – 20) (explaining how to adjust Johnson’s
damages model, to account for the 2-year limitations period).
    Plaintiffs proposed judgment would allow Plaintiffs a triple recovery: first
through restitution and then by allowing each Plaintiff to recover damages
for the same conduct and same harm, based on the jury’s verdict. Texas does
not allow a double recovery for one injury, much less a triple recovery. Stewart
Title Guar. Co. v. Sterling, 822 S.W.2d 1, 7 (Tex. 1991) (“The one satisfaction
rule applies to prevent a plaintiff from obtaining more than one recovery for
the same injury”). The Court should not entertain Plaintiffs’ attempt to
recover three times for the same injury.

B. The restitution payment covers the damages assessed by the Jury.
    Plaintiffs cite no authority for the position that the restitution payment
would only offset CFAA damages; there is no authority for this position.
Under Texas law, whether the one-satisfaction rule applies is determined by
the injury sustained—not the causes of action asserted. AMX Enterprises, Inc.
v. Bank One, N.A., 196 S.W.3d 202, 206 (Tex. App.—Houston [1st Dist.]
2006, pet. denied); Stewart Title Guar. Co. v. Sterling, 822 S.W.2d 1, 8 (Tex.
1991) (“There can be but one recovery for one injury, and the fact that more
than one defendant may have caused the injury or that there may be more than
one theory of liability, does not modify this rule”).
    Here, David Kent paid Plaintiffs for their single injury through restitution
and this is the same injury that Plaintiffs submitted to the jury through
Questions 1 (regarding TUTSA) and 4 (regarding misappropriation of
confidential information). Plaintiffs cannot avoid the application of the offset


                                   -5-
    Case 4:16-cv-01670 Document 383 Filed on 03/31/21 in TXSD Page 6 of 11




simply by telling the jury (as Plaintiffs did in closing argument) not to award
any damages for the CFAA violations. (3/25/2021 Trial Transcript [rough]
at 83:02 – 14).1

C. DHI cannot recover on a misappropriation of trade secrets claim.
      Plaintiffs argued repeatedly that a liability finding on the TUTSA claim
would trigger preemption of Plaintiffs’ misappropriation claim. For example,
on March 17, 2021, counsel for Plaintiffs responded to the Court’s inquiry
about TUTSA preemption: “is anything preempted? How is that determined?”
Plaintiffs stated: “It’s argued to the jury. . . if they find that there is a theft
of trade secret, then the misappropriation of confidential information is
preempted.” (Transcript of 3/17/2021 Trial 80:15 – 24). Nevertheless,
Plaintiffs now claim that DHI can still recover on the misappropriation claim.
      As an initial matter, Plaintiffs’ common-law misappropriation claims fail
regardless of whether the allegedly confidential information is a trade secret
or not. See Docket No. 360 at 14-15. On the one hand, if the information is not
a trade secret, no cause of action exists under Texas law: “There is no cause
of action for misappropriation of confidential information that is not either
secret, or substantially secret.” SP Midtown Ltd. v. Urban Storage L.P., No. 14-
07-00717-CV, 2008 WL 1991747, at *5 n.5 (Tex. App.—Houston [14th
Dist.] May 8, 2008, pet. denied) (mem. op.). On the other hand, if the
information is a trade secret, any common-law claim is preempted by TUTSA,
which “displaces conflicting tort, restitutionary, and other law of this state
providing civil remedies for misappropriation of a trade secret.” Tex. Civ.
Prac. & Rem. Code § 134A.007(a). “Regardless of whether [the] claim

1In addition, Plaintiffs miscalculate the amount of prejudgment interest because they apply
the incorrect accrual date and/or do not stop the accrual of interest when Defendants made
a settlement offer. Even after adding any prejudgment interest to the actual damages, that
sum is still less than the restitution amount.


                                       -6-
 Case 4:16-cv-01670 Document 383 Filed on 03/31/21 in TXSD Page 7 of 11




involves a trade secret of not,” the claim fails. C&M Oilfield Rentals, LLC v.
Location Illuminator Techs., LLC, No. PE:18-CV-00039-DC-DF, 2020 WL
5745833, at *8-9 (W.D. Tex. Aug. 3, 2020), report and recommendation adopted,
No. P:18-CV-039-DC, 2020 WL 7012008 (W.D. Tex. Sept. 30, 2020).
    Here, the jury found that the information is a trade secret. Question 1(a)
asked: “Did Rigzone own a trade secret in Rigzone’s resume database?” By
answering “yes,” the jury necessarily found that the resumes in the database
were a trade secret. This finding, which Plaintiffs do not challenge, precludes
any argument by either Plaintiff that the resumes are not secret and are
therefore exempted from TUTSA preemption.
    Further, Judge Rosenthal has held that TUTSA preempts a common-law
claim unless “the plaintiff is able to show the claim is based on facts unrelated to
the misappropriation of the trade secret.” AMID, Inc. v. Medic Alert Fdn. United
States, Inc., 241 F. Supp. 3d 788, 825 (S.D. Tex. 2017) (quoting 360 Mortgage
Grp., LLC v. Homebridge Fin. Servs., Inc., 2016 WL 900577, at *6-7 (W.D. Tex.
March 2, 2016)) (emphasis added). “The focus is on whether the facts relied on to
support the unfair-competition claim differ from those supporting the TUTSA
claim.” Id. at 826 (emphasis added).
    As Plaintiffs have acknowledged, their common-law claim is essentially
the same as—and certainly not factually unrelated to—information that was a
trade secret. Plaintiffs told the jury that the TUTSA damages and the
common-law misappropriation damages should be exactly the same—the
value a reasonably prudent investor would pay—except for “a little twist”
limiting the common-law damages to acts occurring after June 10, 2014.
(3/25/2021 Trial Transcript [Rough] at 82:01 – 20).
    It makes no difference whether, as Plaintiffs put it, “the jury was not
presented with a question regarding DHI Group, Inc.’s possible ownership



                                    -7-
    Case 4:16-cv-01670 Document 383 Filed on 03/31/21 in TXSD Page 8 of 11




interest in the trade secret.” (Resp. at 7 n.1.) The relevant inquiry concerns
the nature of the information, not its owner. See Tex. Civ. Prac. & Rem. Code §
134A.007(a) (displacing all “civil remedies for misappropriation of a trade
secret”); SP Midtown, 2008 WL 1991747, at *5 n.5 (holding that no cause of
action exists for “confidential information that is not either secret, or
substantially secret”). Nor can Plaintiffs avoid preemption by referring to
Google Analytics or “customer contract information.” (Resp. at 7. n.1.) These
allegations are not “based on facts unrelated to” the resumes. AMID, 241 F.
Supp. 3d at 825. Further, there is zero evidence that any acts relating to
Google Analytics or “customer contract information” caused any damages.
      For the same reason, the Court should reject Plaintiffs’ argument that the
criminal restitution related to a statute (CFAA) rather than their common-
law misappropriation claim. This argument is foreclosed by the one-
satisfaction rule. See AMX, 196 S.W.3d at 206. Moreover, as discussed above,
the relevant inquiry is not the legal theory, but whether the allegations are
“based on facts unrelated to” the resumes. Id.
      Despite this authority, Plaintiffs are attempting to use the separate
corporate entities to recover twice for the same injury This is precisely the
sort of inconsistent theories of relief that TUTSA was intended to prevent.
TUTSA “was intended to prevent inconsistent theories of relief for the same
underlying harm by eliminating alternative theories of common law recovery
which are premised on the misappropriation of a trade secret.” Super Starr Int’l,
LLC v. Fresh Tex Produce LLC, 531 S.W.3d 829, 843 (Tex. App.—Corpus
Christi 2017, no. pet); Tex. Civ. Prac. & Rem. Code § 134A.007(a); C&M
Oilfield Rentals, 2020 WL 5745833, at *8.2

2A more fulsome discussion of this preemption issue is included in Defendants’ Motion for
Judgment Under Rule 50(a) or Dismissal Under Rule 12 (Docket No. 360 at 14-15) and the
Pre-Trial Brief of Oilpro and David Kent (Docket No. 291 at 51 – 57).


                                      -8-
 Case 4:16-cv-01670 Document 383 Filed on 03/31/21 in TXSD Page 9 of 11




D. Plaintiffs cannot recover attorneys’ fees under RICO, when it
   admittedly suffered no injury.
    As an initial matter, whether any party is entitled to recover attorney’s
fees and costs in this matter is not a matter to be resolved in a final judgment.
An award of attorney’s fees—if any—is made pursuant to motion after entry
of final judgment. Fed. R. Civ. P. 54(d)(2)(A) – (B) (“A claim for attorney's fees
and related nontaxable expenses must be made by motion . . . filed no later
than 14 days after the entry of judgment”). Any award of attorney’s fees must
be accompanied by findings of fact and conclusions of law, made pursuant to
Rule 52(a). Fed. R. Civ. P. 54(d)(2)(C) (“The court must find the facts and state
its conclusions of law as provided in Rule 52(a)”). Plaintiffs have not filed a
motion for an award of attorneys’ fees, the Court has not made any findings
or conclusions, and the parties have not had the opportunity submit adversary
submissions. Any determination of attorney’s fees is premature.
    Setting aside the procedural infirmities in Plaintiffs’ request, Plaintiffs
would not be entitled to recover attorney’s fees in connection with their RICO
claim. Under 18 U.S.C. §1964(c), “[a]ny person injured in his business or
property by reason of a violation of section 1962” may recover “a reasonable
attorney’s fee[.]” But in response to Question 3b, the jury found that Plaintiffs
had not suffered any injury in their business or property:




                                   -9-
Case 4:16-cv-01670 Document 383 Filed on 03/31/21 in TXSD Page 10 of 11




Docket No. 377 at 27. Because the jury found that Plaintiffs were not injured,
Plaintiffs cannot recover attorney’s fees. The cases cited by Plaintiffs are
inapposite—in all of those cases, the jury found that there was an injury to the
plaintiffs but no damages were ultimately awarded due to settlement credits.
But that is not the situation here. Here, the jury found that there was no injury
to the Plaintiffs in the first place Under these circumstances, Plaintiffs are not
entitled to attorneys’ fees.

E. Plaintiffs’ proposed judgment includes extraneous argument, not
   properly included in a final judgment under the Federal rules.
    Under the Federal rules, a judgment is required to be a “separate
document—distinct from any opinion or memorandum—which provides the
basis for the entry of judgment.” Bankers Tr. Co. v. Mallis, 435 U.S. 381, 385,
98 S. Ct. 1117, 1120, 55 L. Ed. 2d 357 (1978). Defendants object to Plaintiffs’
proposed judgment because it includes extraneous argument not properly
included in a final judgment. In addition to the improper request for attorneys’
fees under RICO, discussed immediately above, Defendants object to the
inclusion of extraneous matters in Plaintiffs’ proposed judgment, specifically,
the recitation of the jury’s verdict (on pages 1 – 4), findings regarding



                                  - 10 -
Case 4:16-cv-01670 Document 383 Filed on 03/31/21 in TXSD Page 11 of 11




prejudgment interest and attorneys’ fees (pages 6 – 6), and the arguments
found in footnotes 1 – 3.
                            Respectfully submitted,

                            FOLEY & LARDNER LLP

                             /s/ James G. Munisteri
                            James G. Munisteri
                            Texas Bar No. 14667380
                            S.D. Tex. Bar No. 7294
                            1000 Louisiana, Suite 2000
                            Houston, Texas 77002-2099
                            jmunisteri@foley.com
                            Tel:   713.276.5500
                            Fax: 713.276.5555

                            Sara Ann Brown
                            Texas Bar No. 24075773
                            2021 McKinney, Suite 1600
                            Dallas, Texas 75201-3340
                            sabrown@foley.com

                            and

                            HAYNES AND BOONE LLP

                            Lynne Liberato
                            Texas Bar No. 00000075
                            S.D. Tex. Bar No. 3072
                            Kent Rutter
                            Texas Bar No. 00797364
                            S.D. Tex. Bar No. 20519
                            1221 McKinney, Suite 2100
                            Houston, Texas 77010-2007
                            lynne.liberato@haynesboone.com
                            kent.rutter@haynesboone.com
                            Tel:    713.547.2000
                            Fax: 713.547.2600

                            Attorneys for Defendants




                              - 11 -
